DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 7/12/22, the following is a non-final office action. Claims 1 and 15 are amended. Claims 2-4, 8, 17-19, 23 are cancelled. Claims 1, 5-7, 9-16, 20-22 and 24-29 are pending in this application and are rejected as follows. Prosecution has been re-opened.

In view of the Appeal Brief filed on 7/12/22, PROSECUTION IS HEREBY REOPENED. The new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1, 5-7, 9-16, 20-22 and 24-29 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1, 5-7, 9-14 and 29, these claims are directed a process; and 15-16, 20-22, 24-28 are directed to a machine. Therefore, the claims fall within one of the four statutory categories.  
In addition, the claim recites a judicial exception.  The claims as a whole recites a method of organizing human activity. Independent claims 1 and 15 are directed to capturing load related vehicle data, which is a “method of organizing human activity” because it is a commercial interaction that is performed by operators of commercial and fleet vehicles (see paragraph [0002] of the specification). The claims further are directed to the “Mental Processes” grouping. The claimed invention is a method that allows for access and update of electronic load records, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic mobile computing device and vehicle telematics device does not take the claim out of the ”Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims 1 and 15 are not integrated into a practical application.  The claim recites the additional element of a mobile computing device. The mobile computing device merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The claimed computer component is recited at a high level of generality and are merely invoked as tools to perform an existing electronic load records update process. Simply implementing the abstract idea on a generic computer is not a practical application. Therefore, the claims are directed to an abstract idea. 
Finally, claims 1 and 15 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the mobile computing device does no more than using  a computer as a tool to perform an abstract idea.  The claim as a whole merely describes how to generally “apply” the concept of accessing, and updating information related to electronic load records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims 7, 9-14; and 16, 22, 24-28 do no more than further limiting the abstract ideas recited above.
Claims 5 and 20 recite metadata; claims 6 and 21 recite a file name; and claim 29 recites electronically receiving a digitized load related shipping paper. These additional elements alone or in ordered combination do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of a judicial exception to a particular technological environment or field of use does not integrate an abstract idea into a practical application, nor does it render a claim as being significantly more than the abstract idea. Therefore, the claims are ineligible.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 1, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628